Citation Nr: 1617521	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-48 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel









INTRODUCTION

The Veteran served on active duty from November 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision rendered by a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In August 2015, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

An acquired psychiatric disorder was not present in service, was not manifested to a compensably disabling degree within the first year after the Veteran completed his active service, and is not shown to be related to his active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's May 2009 letter provided before initial adjudication of the claim on appeal in November 2009, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Thereafter, the claim was readjudicated in January 2016 supplemental statement of the case.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the service connection issue on appeal.

VA has obtained service treatment records, service personnel records, and private and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran has submitted private and VA treatment records as well as multiple written statements pertaining to his claim.  In response to the requests for the Veteran's service personnel records in June 2011, the National Personnel Records Center (NPRC) mailed all available service personnel records and indicated that the Veteran's records were "fire related," meaning that they were most likely destroyed in a fire that occurred at the NPRC in St. Louis, Missouri, in July 1973.  When service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was also provided with a VA examination and medical opinion in conjunction with the service connection claim on appeal in November 2015 to clarify the nature and etiology of his claimed psychiatric disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the November 2015 medical examination obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, the Veteran's claim was previously before the Board in August 2015 and remanded for additional evidentiary development, to include obtaining service personnel records as well as a VA examination.  The Board finds that there has been substantial compliance with the August 2015 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has contended that his claimed acquired psychiatric disorder is related to his military service, to include asserted in-service stressors.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for an acquired psychiatric disorder is not warranted.  As an initial matter, there is no factual basis in the record that the claimed psychiatric disorders were incurred during service, or manifested within a year thereafter, or for several years after his discharge from service in 1955.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of any psychiatric disorder.  Available service personnel records showed the Veteran was stationed at Fort Lewis but do not demonstrate any disciplinary actions against him.  In fact, it was shown that the Veteran was promoted from Private E1 to Private E2 to Private First Class E3 during active service.

VA treatment notes dated from 2001 to 2011 showed that the Veteran's problem list included depressive disorder, not elsewhere classified (NEC) and his active outpatient medications included citalopram hydrobromide for depression.  In April 2003, the Veteran sought treatment for depression after having legal dispute over land with a neighbor.  Diagnostic impressions were listed as rule out depressive disorder not otherwise specified (NOS) and rule out adjustment disorder with depressed mood.  In treatment records dated in September 2003 and November 2005, examiners listed a diagnosis of depression NOS, now resolved or in remission.

Additional VA treatment records reflect that in September 2009, the Veteran was undergoing a relapse in depression.  He reported several stressors, to include the death of a friend and his wife's health, as well as a rumination of past adverse events.  He stated that while in service, he was falsely accused of a homicide attempt but was able to clear the charges after many hurdles.  The examiner diagnosed with recurrent major depression.  In November 2009, the Veteran was being treated for depression and anxiety.  He reported feeling depressed, anxious, and having nightmares related to a traumatic experience in the Army.  He stated that his anxiety symptoms had persisted since the 1950s and that he had been mistreated while in service.  In December 2009, the Veteran indicated that he had gotten in a fight while in service and received a court martial.  He reported that he was punished for 48 days while stationed in Fort Lewis when he had to wake up early and clean the nozzles of the air conditioners and grease traps.  He commented that he was judged because he did not know English.

Post-service VA treatment records first showed findings of psychiatric disorders decades after the Veteran's separation from active service in 1955.  Evidence of record dated from 2001 to 2011 detailed findings of depressive disorder and major depression.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, evidence of record reflects that psychosis was not shown to manifest to a compensable degree within one year of service discharge.  

Evidence of record also clearly does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed acquired psychiatric disorder and his active military service.  

In a November 2015 VA examination report, the examiner listed diagnoses of unspecified depressive disorder, unspecified neurocognitive disorder, and generalized anxiety disorder.  The examiner indicated that it was not possible to differentiate what portion of each symptom was attributable to each diagnosis, commenting that the Veteran's disorders were separate and distinct diagnoses.  However, it was indicated that the depressive disorders were risk factors for neurocognitive disorders and that symptoms may overlap.  In taking the Veteran's history, the examiner specifically noted that the Veteran denied disciplinary problems and attained the rank of PFC.  He was also noted to deny referrals or personal requests for behavioral health services as well as admitted past alcohol abuse.  It was noted that the Veteran began psychiatric treatment in April 2003 at the VA Mayaguez Outpatient Clinic.  

After reviewing the record and examining the Veteran, the examiner opined that the Veteran's claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner highlighted that the Veteran's service treatment records were silent for behavioral health referrals, personal requests, findings, diagnoses, or treatment for a mental disorder.  It was noted that the Veteran began psychiatric treatment in 2003, 48 years post-military service, and admitted to a long history of alcohol abuse/dependence as well as to seeking psychiatric treatment from VA due to problems with a neighbor.  The examiner indicated that there was no nexus between the Veteran's military service and his mental disorders of unspecified depressive disorder and unspecified neurocognitive disorder, which was most probably related to many years of alcohol abuse/dependence.

The only evidence of record which relates the Veteran's claimed psychiatric disorders to his active military service are his own statements.  In written statements of record, the Veteran has reported that he had continuous symptoms of anxiety since service.  The statements from the Veteran are competent evidence as to observable symptomatology, including anxiety and depressed mood.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's current disorders were as a result of active service draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's claimed disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the November 2015 VA examiner considered the lay assertions of recurrent anxiety and depression since service when providing the aforementioned medical opinion.

Accordingly, service connection for an acquired psychiatric disorder is not warranted.  The evidence of record simply does not establish either on direct or presumptive basis that the Veteran's claimed acquired psychiatric disorder was incurred in or related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


